Citation Nr: 0904959	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-02 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
establish legal entitlement to nonservice-connected 
disability pension benefits.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for poor vision, 
including cataracts.

3.  Entitlement to service connection for acute 
nasopharyngitis.

4.  Entitlement to service connection for lacerated wound of 
the dorsum of the left foot.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for hypertensive 
cardiovascular disease.

7.  Entitlement to service connection for cerebrovascular 
accident with left hemiparesis.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The appellant had recognized service with the New Philippine 
Scouts from August 1946 to March 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In a November 2004 decision, 
the RO denied reopening the claim for entitlement to 
nonservice-connected disability pension benefits.  In August 
2006, the RO denied reopening the claim for service 
connection for poor vision and denied service connection for 
acute nasopharyngitis, lacerated wound of the dorsum of the 
left foot, hypertension, hypertensive cardiovascular disease, 
and cerebrovascular accident with left hemiparesis.


FINDINGS OF FACT

1.  In January 2001, the RO denied the appellant's claim of 
entitlement to nonservice-connected disability pension 
benefits.  The appellant did not appeal.  

2.  Evidence received since the January 2001 decision does 
not raise a reasonable possibility of substantiating the 
claim.

3.  In June 2004, the RO denied the appellant's claim for 
service connection for poor vision and cataracts.  The 
appellant did not appeal.  

4.  Evidence received since the June 2004 decision does not 
raise a reasonable possibility of substantiating the claim.

5.  Acute nasopharyngitis and a lacerated wound of the dorsum 
of the left foot did not have their onset during active 
service or result from disease or injury in service. 

6.  Hypertension, hypertensive cardiovascular disease, and 
cerebrovascular accident with left hemiparesis did not have 
their onset during active service, or within one year after 
separation from service, or result from disease or injury in 
service.


CONCLUSIONS OF LAW

1.  The January 2001 RO decision that denied entitlement to 
nonservice-connected disability pension benefits is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

2.  New and material evidence has not been received since the 
RO's January 2001 decision; the claim for entitlement to 
nonservice-connected disability pension benefits is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The June 2004 RO decision that denied service connection 
for poor vision and cataracts is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

4.  New and material evidence has not been received since the 
RO's June 2004 decision; the claim for service connection for 
poor vision, including cataracts, is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

5.  The criteria for entitlement to service connection for 
acute nasopharyngitis and a lacerated wound of the dorsum of 
the left foot have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

6.  The criteria for entitlement to service connection for 
hypertension, hypertensive cardiovascular disease, and 
cerebrovascular accident with left hemiparesis have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's service medical records are unavailable and, 
according to the National Personnel Records Center, were 
destroyed in a fire that occurred at their facility in 1973.  
In June 2004, the RO issued a formal finding on the 
unavailability of the appellant's service records.  In cases 
where records once in the hands of the government are lost, 
there is a heightened obligation to explain the Board's 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis of the appellant's claims 
has been undertaken with this heightened obligation in mind.

I.  New and material evidence

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).


A.  Nonservice-connected disability pension benefits

In a January 2001 decision, the RO denied the appellant's 
initial claim for entitlement to nonservice-connected 
disability pension benefits.  The basis of this denial was 
that the appellant had no legal entitlement to this benefit 
under the laws of the United States.  The RO explained that 
basic eligibility to nonservice-connected disability pension 
may be shown to exist if an appellant served in a regular 
component of the active, military, naval or air service of 
the United States Armed Forces for a period of 90 days or 
more, one day of which much have been during wartime; service 
with the Commonwealth Army (USAFFE), including the recognized 
guerrillas or New Philippine Scouts, does not meet this 
requirement.  The appellant was notified of this decision and 
of his appellate rights by a letter dated that same month.  
He did not appeal.  This decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.1100.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

The relevant evidence of record regarding the appellant's 
claim for entitlement to nonservice-connected disability 
pension benefits at the time of the January 2001 decision 
consisted of the appellant's Separation Qualification Record, 
Enlistment and Report of Separation (Form 53), service 
records issued by the Philippine Armed Forces and affidavits 
of support regarding the appellant's service.

Evidence related to the claim for entitlement to nonservice-
connected disability pension benefits received since the 
January 2001 decision consists of copies of previously 
submitted evidence listed above.  

As stated above, in order to reopen a claim that has been 
previously denied, the appellant must present new and 
material evidence.  "New" evidence is defined as evidence not 
previously submitted to agency decision-makers.  As the 
evidence received since the January 2001 decision consists of 
copies of what has already been submitted, it is not new 
within the meaning of 38 C.F.R. § 3.156(a).  Therefore, the 
record still lacks evidence showing that the appellant is 
legally entitled to nonservice-connected disability pension 
benefits.  

Accordingly, the Board finds that the evidence received 
subsequent to the January 2001 decision is not new and 
material and does not serve to reopen the appellant's claim 
for entitlement to nonservice-connected disability pension 
benefits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
The appeal is denied.  

B.  Poor vision

In a June 2004 rating decision, the RO denied the appellant's 
initial claim of service connection for poor vision and 
cataracts.  The basis of this denial was that there were no 
medical records establishing the presence of poor vision 
during active military service.  The appellant was notified 
of this decision and of his appellate rights by a letter 
dated that same month.  He did not appeal.  This decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100.  

The relevant evidence of record regarding the appellant's 
claim for poor vision at the time of the June 2004 rating 
decision consisted of a private treatment record from Dr. 
A.A.D. showing that the appellant was diagnosed as having 
senile bilateral cataracts and the appellant's claim that he 
began suffering from poor vision two years after discharge 
from service.  

Evidence related to the claim for poor vision received since 
the June 2004 rating decision consists of a medical 
certificate from Dr. P.G.B. stating that the appellant had 
been diagnosed as having near mature senile cataract in both 
eyes and open angle glaucoma of the left eye.  

The evidence of record since the June 2004 decision is new; 
however, it is not material.  The private records submitted 
following the June 2004 decision show that the appellant has 
senile cataracts in both eyes.  While the evidence associated 
with the record since the June 2004 decision is new, it is 
redundant of the evidence of record at the time of the last 
prior final denial as the previous evidence also showed that 
the appellant had senile cataracts in both eyes.  
Furthermore, the new evidence is not material within the 
meaning of 38 C.F.R. § 3.156(a) because it does not relate to 
an unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  The record still lacks evidence establishing the 
presence of poor vision during active military service.  

Accordingly, the Board finds that the evidence received 
subsequent to the June 2004 decision is not new and material 
and does not serve to reopen the appellant's claim for 
service connection for poor vision.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  The appeal is denied.  

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the 
appellant had been diagnosed as having right acute 
nasopharyngitis, lacerated wound on the dorsum of the left 
foot, hypertension, hypertensive cardiovascular disease, and 
status-post cerebrovascular accident.  Therefore, the first 
requirement for service connection for these claims, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
acute nasopharyngitis, lacerated wound of the dorsum of the 
left foot, hypertension, hypertensive cardiovascular disease, 
and cerebrovascular accident with left hemiparesis.  

Post-service private treatment records show that the 
appellant was diagnosed and treated for acute 
nasopharyngitis, lacerated wound of the dorsum of the left 
foot, hypertension, cerebrovascular accident with left 
hemiparesis, and hypertensive cardiovascular disease; 
however, they do not show that they had their onset during 
active service or are related to any in-service disease or 
injury.  In fact, there is no showing that he suffered from 
any problems related to these disabilities until many years 
following service.  The record shows that the first diagnosis 
of hypertensive cardiovascular disease and cerebrovascular 
accident with left hemiparesis was in January 1990, acute 
nasopharyngitis was diagnosed in October 1992, hypertension 
was diagnosed in March 2002, and lacerated wound on the 
dorsum of the left foot was treated in March 2004.  In 
rendering a determination on the merits of a claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  The long time lapse between service and any 
documented evidence of treatment preponderates against a 
finding that the appellant's current disabilities are related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In addition, neither the Board nor the appellant is competent 
to supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The record does not contain a competent opinion linking the 
appellant's current disabilities to service, and the medical 
evidence of record does not otherwise demonstrate it is 
related to service.  

Finally, regarding the claims for hypertension, 
cerebrovascular accident with left hemiparesis, and 
hypertensive cardiovascular disease, the evidence does not 
show that the appellant was diagnosed within one year 
following his separation from service.  Cerebrovascular 
accident with left hemiparesis and hypertensive 
cardiovascular disease were not diagnosed until January 1990 
and hypertension was not diagnosed until March 2002.  As 
such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
appellant's claims and they must be denied.


III.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Regarding the claims for service connection, the RO provided 
the appellant complete pre-adjudication notice by letters 
dated in March 2006.

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The January 2005 notice letter provided to the appellant 
regarding the application to reopen the claim for legal 
entitlement to nonservice-connected disability pension 
benefits included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  That notice, however, was provided 
subsequent to the rating action on appeal.  However, as has 
been explained in greater detail above, given the nature of 
the underlying issue, it is the law, and not the evidence, 
that is dispositive.  Consequently, the Board finds that no 
reasonable possibility exists that obtaining additional 
evidence would aid in the establishment of basic eligibility 
for nonservice-connected disability pension benefits.  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required.  Mason v. 
Principi, 16 Vet. App. 129 (2002).

The notice letter provided to the appellant in March 2006 
regarding the application to reopen the claim for service 
connection for poor vision included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection.  The letter did not include 
information concerning why the claim was previously denied.  

Although the initial notice letter lacked required 
information for adequate notice, the November 2006 statement 
of the case provided the appellant with the relevant 
regulations for his claim to reopen, including those 
governing VA's notice and assistance duties, as well as an 
explanation of the reason for the denial of the claim for 
service connection for poor vision.  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
application to reopen the claim for service connection for 
poor vision, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 891. 

A VA examination is not required in this case for the 
applications to reopen because the appellant has not 
submitted new and material evidence to reopen the claims.  
See 38 C.F.R. § 3.159(c)(4)(iii).  In addition, VA need not 
obtain an examination for the claims for service connection 
as the evidentiary record does not show that the appellant's 
acute nasopharyngitis, lacerated wound of the dorsum of the 
left foot, hypertension, hypertensive cardiovascular disease, 
and cerebrovascular accident with left hemiparesis may be 
associated with an established event, injury, or disease in 
service; manifested during an applicable presumptive period; 
or otherwise associated with military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

The claim for entitlement to nonservice-connected disability 
pension benefits is not reopened, and the appeal is denied.

The claim for service connection for poor vision, including 
cataracts, is not reopened, and the appeal is denied.

Service connection for acute nasopharyngitis, lacerated wound 
of the dorsum of the left foot, hypertension, hypertensive 
cardiovascular disease, and cerebrovascular accident with 
left hemiparesis is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


